Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Response to Restriction Requirement
Applicant’s election of Group II, Embodiment 2, consisting of original reproductions 2.1-2.6, in the reply filed on 22 December 2021 to a written restriction issued on 26 October 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Embodiments 1, 3, and 4 have been withdrawn from further consideration by the examiner for being the nonelected design (37 CFR 1.142(b)).  The Examiner has provided a marked-up copy of the drawing sheets including an annotation of an “X” on the nonelected 
Amendments to the Reproductions / Drawings
Per the election reproductions 1.1-1.8, 3.1-3.7, and 4.1-4.6, of which correspond to the nonelected embodiments, have been CANCELED.

Amendments to the Specification
The amended specification is objectionable for errors that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
Per the election, the descriptions of reproductions 1.1-1.8, 3.1-3.7, and 4.1-4.6 have been CANCELED as they correspond to the nonelected embodiments.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, for better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 2.1 is a perspective view of a delivery drone embodying my new design;
2.2 is a perspective view thereof with the wings in a folded;
2.3 is a top and left side perspective view thereof with the wings folded;
2.4 is a left side elevation view thereof with the wings folded;
2.5 is a perspective view thereof with the wings partially folded; and
2.6 is a top plan view thereof with the wings partially folded. --
The feature statements that follows the descriptions of the reproductions includes explanations that pertain to one or more of the nonelected embodiments. As the nonelected embodiments have been withdrawn, any description of their content is neither necessary nor permitted. Only information that is pertinent to the elected embodiment may be maintained as part of the specification of the claim. For this reason, the paragraph in the specification that reads:
[Unmanned vertical take-off and landing delivery drone, equipped with foldable wings and tilting/rotating propulsion units, located in front and behind the main fuselage body; the rear propulsion unit case/fairing is designed to hold the drone in a standing up position; design 2, 3 and 4 are all variants of the same concept of design 1.]
has been amended to read as follows:
-- Unmanned vertical take-off and landing deliver drone, equipped with foldable wings and tilting/rotating propulsion units, located in front and behind the main fuselage body. When rear propulsion unit case/fairing is aligned with the fuselage body (un-tilted), the drone may be stood upright as shown in reproduction 2.3. --
So that the article identified in the claim coincides with the title of the application, the claim has been amended to read as follows:
-- I Claim:
The ornamental design for a delivery drone as shown and described. --
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls.  If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview:  darlington.ly@uspto.gov.  The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR § 1.33 and 37 CFR § 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see:  https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:  https://portal.uspto.gov/pair/PublicPair

Conclusion
An Examiner’s amendment to the record has been stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914